                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON

JANET ELLISON,                            : Case No. 3:17-cv-00107
                                          :
       Plaintiff,                         : Magistrate Judge Sharon L. Ovington
                                          : (by full consent of the parties)
vs.                                       :
                                          :
COMMISSIONER OF THE SOCIAL                :
SECURITY ADMINISTRATION,                  :
                                          :
       Defendant.                         :


                              DECISION AND ENTRY


      This case is before the Court on the parties’ Joint Stipulation For The Award Of

Attorney Fees Under The Equal Access To Justice Act (EAJA), 28 U.S.C. § 2412.

(Doc. #14). Specifically, the parties stipulate to an award to Plaintiff of $3,000.00 in

attorney fees, costs, and expenses. The award of attorney fees will fully satisfy any

and all Plaintiff’s claims for fees, costs, and expenses under 28 U.S.C. § 2412 that may

be payable in this case.

      Any fees paid belong to Plaintiff and not her attorney, and said fees can be offset

to satisfy pre-existing debt that Plaintiff owes the United States under Astrue v. Ratliff,

560 U.S. 586 (2010). After the Court enters this EAJA award, if counsel for the

parties can verify that Plaintiff owes no pre-existing debt subject to offset, Defendant

agrees to direct that the award be made payable to Plaintiff’s attorney pursuant to an

EAJA assignment duly signed by Plaintiff and her counsel.
                    IT IS THEREFORE ORDERED THAT:

     1. The Parties’ Joint Stipulation For The Award Of Attorney Fees Under The
        EAJA (Doc. #14) is accepted, and the Commissioner shall pay Plaintiff’s
        attorney fees, costs, and expenses in the total amount of $3,000.00;

     2. Counsel for the parties shall verify, within thirty days of this Decision and
        Entry, whether or not Plaintiff owes a pre-existing debt to the United States
        subject to offset. If no such pre-existing debt exists, Defendant shall pay the
        EAJA award directly to Plaintiff=s counsel pursuant to the EAJA assignment
        signed by Plaintiff and counsel; and

     3. The case remains terminated on the docket of this Court.


November 29, 2018                              s/Sharon L. Ovington
                                               Sharon L. Ovington
                                               United States Magistrate Judge




                                           2
